Citation Nr: 0717685	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-41 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1984 to February 
1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for a back condition.  

The veteran testified at a March 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), additional 
evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after the 
appeal has been initiated, or additional evidence received 
following certification of an appeal to the Board shall be 
initially reviewed by the AOJ, unless this procedural right 
is waived by the veteran or by the veteran's representative.  
See 38 C.F.R. §§ 19.37, 20.1304 (c) (2006). 

In February 2006, additional evidence was added to the record 
on the veteran's behalf.  This evidence had not been 
previously considered by the AOJ.  By VA letter dated in 
March 2007, the Board contacted the veteran and informed her 
that she had the right to either have the new evidence 
considered by the RO in the first instance or she could waive 
this right and have the Board proceed with this appeal.  In 
an April 2007 response letter, the veteran indicated that she 
wished to have the case remanded to the AOJ for review of the 
new evidence submitted.  Thus, the case is being remanded to 
the RO for initial consideration of the claim in light of the 
new evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should review the case again 
based on the additional evidence 
submitted by the veteran in February 
2006.  If the benefits sought are not 
granted, the RO should furnish the 
veteran and her representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
